ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-282, concluding that as a matter of final discipline pursuant to Rule 1:20-13, JOHN F. RHODY of FAIR-HAVEN, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 8.4(b)(eriminal act that reflects adversely on the lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOHN F. RHODY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.